Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13 of S. Kim et al., US 16/606,168 (Apr. 19, 2018) are pending.  Claims 5-13, to the non-elected inventions of Groups (II)-(IV) stand withdrawn from consideration.  Claims 1-4 have been examined on the merits.  Claim 1 is rejected.  Claims 2-4 are objectionable.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-4, with traverse in the Reply to Restriction Requirement filed on July 15, 2021, is acknowledged.  Claims 5-13 to the non-elected invention of Groups (II)-(IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Applicant traverses on the grounds that the Office failed to recognize and Stüger fails to describe the following technical feature:

"a novel disilylamine compound as a precursor of a silicon containing thin film which may control the formation of a silicon-containing thin film having excellent cohesion, high deposition rate, and excellent physical and electrical properties such as an excellent step coverage, and the like even at a low temperature". 

For at least these reasons, Applicant concludes that the restriction is improper.  Applicant’s argument is not considered persuasive because the above technical feature cited by Applicant is not recited in the claims.  Pursuant to the rules of unity of invention, a “technical feature” must be an element of the claims under examination and in order to be considered a “common technical feature” such recited “technical feature” must be shared between at least two claims.  

Unity of Invention, 1 (Jul. 1, 2020) (See page 76) (“PCT Guidelines”); MPEP § 1893.03(d).  

Claim Objections

Claim 1 is objected to on the grounds that a dash/bond is missing within the term “C2C7 alkenyl” which should be amended to recite “C2-C7 alkenyl”.

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

H. Stüger et al., 547 Journal of Organometallic Chemistry, 227-233 (1997) (“Stüger”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Stüger et al., 547 Journal of Organometallic Chemistry, 227-233 (1997) (“Stüger”).  Stüger teaches that multifunctionalized disilane derivatives synthesized from bis(trimethylsilyl)aminopentachlorodisilane (1).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Stüger at pages 228 and 229; see also, Stüger at page 231, col. 2.  Stüger compound 6 clearly falls within the chemical genera of instant claim 1 and therefore anticipates.  Stüger compound 11 falls within the scope of instant claim 1 because the phenyl groups of compound 11 meet the instant specification definition of “alkyl”.  The instant specification defines “alkyl” as follows:

[0040] "Alkyl" described herein refers to linear, branched and cyclic, saturated and unsaturated hydrocarbon, having 1 to 7, preferably 1 to 5, more preferably 1 to 3 carbon atoms, and for example, includes methyl, ethyl, propyl, isopropyl, butyl, isobutyl, neobutyl, pentyl, and the like.

In view of the instant specification definition of “alkyl” Stüger compound 11 clearly falls within the chemical genera of instant claim 1 and therefore anticipates.  

Subject Matter Free of the Art of Record

Instant claims 2-4 are considered free of the art of record.  The closest prior art is considered to H. Stüger et al., 547 Journal of Organometallic Chemistry, 227-233 (1997) (“Stüger”) as discussed in detail above.  Stüger compounds 6 and 11 differ with respect to instant variables R1-R6.  Neither Stüger nor Stüger in view of the art of record motivates one of ordinary skill in the art to modify Stüger’s disclosed compound so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Lack of motivation to modify is evident particularly in view of Stüger’s lack of substantial disclosed utility for either of compounds 6 or 11.   MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622